TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00266-CR



                              Randall Arthur Hazel, Appellant

                                              v.

                                The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR-2014-020, HONORABLE DIP WALDRIP, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Randall Arthur Hazel has filed a motion to withdraw and dismiss this

appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                    __________________________________________
                                    Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: August 11, 2015

Do Not Publish